UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-1665 KINGSTONE COMPANIES, INC. (Exact name of registrant as specified in its charter) Delaware 36-2476480 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 15 Joys Lane Kingston, NY 12401 (Address of principal executive offices) (845)802-7900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of“large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoþ As of August 14, 2013, there were 3,810,899 shares of the registrant’s common stock outstanding. KINGSTONE COMPANIES, INC. INDEX PAGE PART I — FINANCIAL INFORMATION 2 Item 1 — Financial Statements 2 Condensed Consolidated Balance Sheets at June 30, 2013 (Unaudited) and December 31, 2012 2 Condensed Consolidated Statements of Income and Comprehensive Income for the three months and six months ended June 30, 2013 (Unaudited) and 2012 (Unaudited) 3 Condensed Consolidated Statement of Stockholders’ Equity for the six months ended June 30, 2013 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2013 (Unaudited) and 2012 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3 — Quantitative and Qualitative Disclosures About Market Risk 47 Item 4— Controls and Procedures 48 PART II — OTHER INFORMATION Item 1 — Legal Proceedings 49 Item 1A — Risk Factors 49 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3 — Defaults Upon Senior Securities 49 Item 4 — Mine Safety Disclosures 49 Item 5 — Other Information 49 Item 6 — Exhibits 50 Signatures EXHIBIT 3(a) EXHIBIT 3(b) EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32 EXHIBIT 101.INS XBRL Instance Document EXHIBIT 101.SCH XBRL Taxonomy Extension Schema EXHIBIT 101.CAL XBRL Taxonomy Extension Calculation Linkbase EXHIBIT 101.DEF XBRL Taxonomy Extension Definition Linkbase EXHIBIT 101.LAB XBRL Taxonomy Extension Label Linkbase EXHIBIT 101.PRE XBRL Taxonomy Extension Presentation Linkbase Forward-Looking Statements This Quarterly Report on Form 10-Q contains forward-looking statements as that term is defined in the federal securities laws. The events described in forward-looking statements contained in this Quarterly Report may not occur. Generally, these statements relate to business plans or strategies, projected or anticipated benefits or other consequences of our plans or strategies, projected or anticipated benefits from acquisitions to be made by us, or projections involving anticipated revenues, earnings or other aspects of our operating results. The words "may," "will," "expect," "believe," "anticipate," "project," "plan," "intend," "estimate," and "continue," and their opposites and similar expressions are intended to identify forward-looking statements. We caution you that these statements are not guarantees of future performance or events and are subject to a number of uncertainties, risks and other influences, many of which are beyond our control that may influence the accuracy of the statements and the projections upon which the statements are based. Factors which may affect our results include, but are not limited to, the risks and uncertainties discussed in Item 7 of our Annual Report on Form 10-K for the year ended December 31, 2012 under “Factors That May Affect Future Results and Financial Condition”. Any one or more of these uncertainties, risks and other influences could materially affect our results of operations and whether forward-looking statements made by us ultimately prove to be accurate. Our actual results, performance and achievements could differ materially from those expressed or implied in these forward-looking statements. We undertake no obligation to publicly update or revise any forward-looking statements, whether from new information, future events or otherwise. 1 Back to Table of Contents PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. KINGSTONE COMPANIES, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets June 30, December 31, (unaudited) Assets Fixed-maturity securities, held-to-maturity, at amortized cost (fair value of $702,063 at June 30, 2013 and $779,026 at December 31, 2012) $ $ Fixed-maturity securities, available-for-sale, at fair value (amortized cost of $21,974,185 at June 30, 2013 and $24,847,097 at December 31, 2012) Equity securities, available-for-sale, at fair value (cost of $6,875,848 at June 30, 2013 and $5,073,977 at December 31, 2012) Total investments Cash and cash equivalents Premiums receivable, net of provision for uncollectible amounts Reinsurance receivables, net of provision for uncollectible amounts Deferred acquisition costs Intangible assets, net Property and equipment, net of accumulated depreciation Other assets Total assets $ $ Liabilities Loss and loss adjustment expenses $ $ Unearned premiums Advance premiums Reinsurance balances payable Advance payments from catastrophe reinsurers - Deferred ceding commission revenue Notes payable (includes payable to related parties of $378,000 at June 30, 2013 and December 31, 2012) Accounts payable, accrued expenses and other liabilities Deferred income taxes Total liabilities Commitments and Contingencies Stockholders' Equity Preferred stock, $.01 par value; authorized 1,000,000 shares; -0- shares issued and outstanding $
